Title: From George Washington to Major General Israel Putnam, 22 February 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Morris town 22d Fey 1777

Govr Livingston in his Letter to me of the 15th Inst: did me the honor of inclosing Copies of your Letter to him & his Answer, on the subject of imposing fines on the reluctant Militia of this State—His reasoning on this subject, perfectly coincides with my Opinion; they are so full & plain as to render any Obervations of mine unnecessary.

I desire therefore that this practice may have an immediate End put to it, & that no Steps of this Nature may in future be taken without the Countenance of the Civil Power of this State, whose Legislature now siting has a Remedy in Contemplation I am Dear Sir with great Sincerity Your mot obedt Servt

Go. Washington

